Case 2:21-cr-00031-FLA Document 1 Filed 02/09/21 Page 1 of 7 Page ID #:1




                                                      2/9/2021
                                                            JB




                                                 2:21-cr-00031-FLA
Case 2:21-cr-00031-FLA Document 1 Filed 02/09/21 Page 2 of 7 Page ID #:2
Case 2:21-cr-00031-FLA Document 1 Filed 02/09/21 Page 3 of 7 Page ID #:3
Case 2:21-cr-00031-FLA Document 1 Filed 02/09/21 Page 4 of 7 Page ID #:4
Case 2:21-cr-00031-FLA Document 1 Filed 02/09/21 Page 5 of 7 Page ID #:5
Case 2:21-cr-00031-FLA Document 1 Filed 02/09/21 Page 6 of 7 Page ID #:6
Case 2:21-cr-00031-FLA Document 1 Filed 02/09/21 Page 7 of 7 Page ID #:7
